Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
Rejections under 35 USC 112 withdrawn
	Claims 1, 4, and 19 were rejected under 35 USC 112. Due to applicant’s persuasive arguments, this rejection is hereby withdrawn.
Election/ Restrictions - Rejoinder
Claims 1-3, 5 are directed to an allowable product. Pursuant to the procedures set forth in MPEP § 821.04(B), claims 6-8, 10-18, directed to the process of making or using an allowable product, previously withdrawn from consideration as a result of a restriction requirement, is hereby rejoined and fully examined for patentability under 37 CFR 1.104.
Because all claims previously withdrawn from consideration under 37 CFR 1.142 have been rejoined, the restriction requirement as set forth in the Office action mailed on 02/17/2021 is hereby withdrawn. In view of the withdrawal of the restriction requirement as to the rejoined inventions, applicant(s) are advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application. Once the restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.
STATUS OF CLAIMS
 	Applicant’s amendment of claims 1, 3, 6, 8, 12, 19 and cancellation of claims 4, 9, 20 in “Claims - 10/12/2021” with the “Amendment/Req. Reconsideration-After Non-Final Reject - 10/12/2021” is acknowledged. 
 	This office action considers Claims 1-3, 5-8, 10-19 pending for prosecution.

REASON FOR ALLOWANCE
       Claims 1-3, 5-8, 10-19 are allowed over prior art.
       The following is an examiner’s statement of reasons for allowance, which paraphrases and summarizes the claimed invention without intending to be limiting, wherein the legally defined scope of the claimed invention is defined by the allowed claims themselves in view of the written description under 35 USC 112. This statement is not intended to necessarily state all the reasons for allowance or all the details why the claims are allowed and has not been written to specifically or impliedly state that all the reasons for allowance are set forth (MPEP 1302.14).
Regarding independent claim 1: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does not teach or render obvious, at least to the skilled artisan, the instant invention regarding: “wherein, in an X-ray diffraction (XRD) spectrum of the tin oxide channel layer, [101 and [110] peaks appear as one peak” – as recited in claim 1, in combination with the remaining limitations of the claim.
Regarding independent claim 19: the references of the Prior Art of record and considered pertinent to the applicant's disclosure and to the examiner’s knowledge does 
The most relevant prior art of references (US 20050017244 A1 to Hoffman and “Film Texture, Hole Transport and Field-Effect Mobility in Polycrystalline SnO Thin Films on Glass” to Hsu) substantially disclose the limitations with the exception of the limitations described in the preceding paragraph.
The prior art made of record and not relied upon (US 20050017244 A1 to Hoffman and “Film Texture, Hole Transport and Field-Effect Mobility in Polycrystalline SnO Thin Films on Glass” to Hsu) are considered pertinent to applicant's disclosure. See form PTO-892. Hoffman discloses:
a gate electrode (12; Fig.1; [0010]);
a tin oxide channel layer (18 – see [0016] for its composition) disposed on the gate electrode and being a poly crystalline thin film (“a poly-crystalline film” – [0016]);
a gate insulating film (16 – “dielectric” – [0010]) disposed between the gate electrode and the channel layer; and 
source (20) and drain (22) electrodes electrically connected to both ends of the channel layer, respectively.
And Hsu discloses the tin oxide channel layer disposed with orientation in a [001] direction (Hsu “Crystalline SnO has a litharge (i.e., α-PbO type) structure which is form a layered structure along the [001] direction with a repetition of Sn-O-Sn layers bound by the van-der-Waals interaction” – right column of page 2).
However, none of the prior art of references indicated above or the prior art made of record in form PTO-892, or found in the searches, disclose all the limitations of claims 1 and 19 (the individual limitations may be found just not in combination). Because no reference alone, nor is there any motivation to combine the details over the prior art to create such limitations in this independent claims, the claims 1 and 19 are deemed patentable over the prior art.
Claims (2-3, 5-8, 10-18) are allowed as those inherit the allowable subject matter from claim 1.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MOHAMMAD A. RAHMAN whose telephone number is (571) 270-0168 and email is mohammad.rahman5@uspto.gov. The examiner can normally be reached on Mon-Fri 8:00-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Julio J. Maldonado can be reached on (571) 272-1864.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/MOHAMMAD A RAHMAN/
Examiner, Art Unit 2898
/JULIO J MALDONADO/Supervisory Patent Examiner, Art Unit 2898